 

Exhibit 10.1

 

[ex_184393img001.gif]

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of May 4,
2020 by and between NovaBay Pharmaceuticals, Inc. (“Company”) and Andrew D.
Jones (“Executive”).

 

I.     EMPLOYMENT.

 

A.     Position and Responsibilities. The Company shall employ the Executive as
its Chief Financial Officer (“CFO”). Executive shall do and perform all such
services and acts as necessary or advisable to fulfill the duties and
obligations of said position and/or such other and/or additional
responsibilities as reasonably delegated to Executive by Executive’s superior
and/or the Company’s Board of Directors (the “Board”) typically performed by a
Chief Financial Officer consistent with the Company’s Bylaws.

 

B.     Term. Executive’s employment with the Company is at-will and shall be
governed by the terms of this Agreement, commencing on May 4, 2020. Executive
and the Company acknowledge that this employment relationship may be terminated
at any time, upon written notice to the other party, with or without good cause
or for any or no cause, at the option either of the Company or Executive.
However, as described in this Agreement, Executive may be entitled to severance
benefits depending upon the circumstances of Executive’s termination of
employment.

 

C.     Devotion. Except as heretofore or hereafter excepted by the Company in
writing, during the term of this Agreement, Executive (i) shall devote full time
and attention to his responsibilities as CFO, (ii) shall not engage in any other
business or other activity which may materially interfere with Executive’s
performance of said responsibilities, and (iii) except as to any investment made
in a publicly traded entity not amounting to more than 1% of its outstanding
equity, shall not, directly or indirectly, as an employee, consultant, partner,
principal, director or in any other capacity, engage or participate in any
business that is in competition with the Company; provided, however, that
Executive may serve in any capacity with any civic, educational or charitable
organization, provided such services do not interfere with Executive’s
obligations to Company.

 

D.     Services’ Uniqueness. It is agreed that Executive’s services to be
performed under this Agreement are special, unique and extraordinary and give
rise to peculiar value, the loss of which may not be reasonably or adequately
compensated by a damages award, in any legal action. Accordingly, in addition to
any other rights or remedies available to the Company, the Company shall be
entitled to injunctive and other equitable relief to prevent or remedy a breach
of the terms of this Agreement by Executive.

 

II.     PROPRIETARY RIGHTS, CONFIDENTIAL INFORMATION, NONSOLICITATION, ETC.

 

As a condition of his employment, Executive agrees to execute the At-Will
Employment, Confidential Information, and Invention Assignment and Arbitration
Agreement (the “Confidentiality Agreement”) with the Company attached hereto as
Exhibit A, and incorporated by reference.

 

1

--------------------------------------------------------------------------------

 

 

III.     COMPENSATION AND BENEFITS.

 

Executive’s compensation and bonus rights are as follows:

 

A.     Salary. Executive shall be entitled to an annual salary of $275,000 (the
“Base Salary”), subject to such deductions, withholding and other charges as
required by law, payable in accordance with the Company’s standard payroll
schedule. Executive’s salary shall be subject to at least an annual review by
the Company and may be adjusted by action of the Board, based on Executive’s
performance, the financial performance of the Company and the compensation paid
to a CFO in comparable positions. Such adjustment shall not reduce Executive’s
then current annual base salary except in the case of a general reduction in
Base Salary that affects all similarly situated executives in substantially the
same proportions.

 

B.     Bonus. The Executive shall be eligible for any bonus plan that is deemed
appropriate by the Board of Directors of the Company.

 

1.     Annual Bonus. Executive shall be entitled to an annual bonus of up to 30%
of Base Salary. Such amount of bonus payment, if any, as considered and approved
by the Board in its sole discretion annually (for each year of services or
portion thereof for the year in which employment commences) during the term of
this Agreement, which bonus amount shall be determined by all factors deemed
relevant for that purpose by the Board and shall include (i) the fulfillment,
during the relevant year, of specific milestones and tasks delegated, for such
year, to Executive as set by Executive and the Company’s President and/or the
Board, before the end of the first calendar Quarter (or the first three months
of employment as appropriate) (ii) the evaluation of Executive by the Company’s
President and/or the Board, (iii) the Company’s financial, product and expected
progress and (iv) other pertinent matters relating to the Company’s business and
valuation. The amount of any annual bonus determined with respect to performance
during a calendar year or the Company’s fiscal year, as the case may be, will be
paid in full on or before the date that is 2½ months following the end of the
year for which the bonus was earned. The Compensation Committee of the Board of
Directors shall have the sole discretion to pay any or all of the annual bonus
in the form of equity compensation, except to the extent that the annual bonus
is paid in connection with a Severance Amount or Change of Control Severance as
defined below. Any such equity compensation shall be issued from the Company’s
Omnibus Incentive Plan, and shall be fully vested upon payment.

 

C.     Stock Options and Restricted Stock Units. Subject to approval by the
Board of Directors, Executive will be granted 160,000 restricted stock units and
a stock option award of 300,000 shares, with the options having an exercise
price equivalent to the Fair Market Value of the Company’s common stock on the
date of the grant. The Fair Market Value shall be the closing price of one share
of common stock as reported on the NYSE American on the date of grant, or, if
the NYSE American is not open for trading on such date, on the most recent
preceding date when it is open for trading. The options are valid for 10 years
for so long as Executive remains an employee of the Company and will vest over 4
years (with 25% of the options to vest on the one year anniversary of your first
day of work and 6.25% to vest every three months thereafter). The restricted
stock units will fully vest on the one year anniversary of your first day of
work. The terms of such Stock Options and Restricted Stock Units shall be as set
forth in the applicable equity incentive plan and applicable award agreements,
which shall control in the event of a conflict with this Agreement.

 

2

--------------------------------------------------------------------------------

 

 

D.     Other Benefits. Executive shall be entitled to five (5) weeks of paid
time off (“PTO”) for each calendar year to be taken pursuant to the Company’s
PTO benefits policy. Executive will also be eligible for other benefits as (i)
are generally available to the Company’s other similar, high level executives,
consisting of such medical, retirement and similar benefits as are so available
and (ii) are deemed special to Executive and approved by the Board. The Company
may modify benefits from time to time as it deems necessary.

 

IV.     TERMINATION.

 

A.     At-Will Employment. It is understood and agreed by the Company and
Executive that this Agreement does not contain any promise or representation
concerning the duration of Executive's employment with the Company. Executive
specifically acknowledges that his employment with the Company is at-will and
may be altered or terminated by either Executive or the Company at any time,
with or without cause and with or without notice. In addition, that the rate of
salary, any bonuses, paid time off, other compensation, or vesting schedules are
stated in units of years or months or weeks does not alter the at-will nature of
the employment, and does not mean and should not be interpreted to mean that
Executive is guaranteed employment to the end of any period of time or for any
period of time. In the event of conflict between this disclaimer and any other
statement, oral or written, present or future, concerning terms and conditions
of employment, the at-will relationship confirmed by this disclaimer shall
control. This at-will status cannot be altered except in a writing signed by
Executive and approved by the Board.

 

B.     Termination of Employment. Although Executive’s employment hereunder
shall be deemed “at will,” upon termination of the Executive’s employment, the
Executive shall be entitled to the compensation and benefits described in this
Section IV and shall have no further rights to any compensation or any other
benefits from the Company or any of its affiliates.

 

1.     For Cause. In the event that Executive is terminated for cause (as
hereinafter defined), Executive shall be entitled to Executive’s earned wages
through the date his employment with the Company is terminated, his accrued but
unused vacation, reimbursements of his outstanding expenses incurred and
submitted in compliance with Company policies and any other portion of his
compensation earned through the termination date.

 

3

--------------------------------------------------------------------------------

 

 

2.     Without Cause. In the event that Executive is terminated without cause,
as hereinafter defined, and provided such termination constitutes a “separation
from service” as such term is defined in Section 409A of the Internal Revenue
Code (the “Code”), and further subject to the Executive's compliance with his
obligations under the agreement referenced in Section II herein, and his
execution of a release of claims in favor of the Company in a form acceptable to
the Company in the Company’s sole discretion (the “Release”), Executive shall be
entitled to an amount equal to the Executive’s annualized Base Salary in effect
on the date of termination or separation from service plus the full target
annual bonus percentage for the then current fiscal year (with it deemed that
all performance goals have been met at one hundred percent (100%) of budget or
plan) (the “Severance Amount”). The Severance Amount will be paid in twelve (12)
equal consecutive monthly installments, with such installments commencing within
sixty (60) days following Executive’s separation from service, provided that (i)
the Release is executed, delivered to the Company and not revoked by Executive
during the applicable revocation period, and (ii) if such sixty (60) day period
begins in one calendar year and ends in the next calendar year, Executive shall
not designate, nor have the right to designate, the calendar year in which such
installment payments commence. The amounts payable under this Section IV.B.2
shall be in addition to Executive’s earned wages through the date his employment
is terminated from the Company, his accrued but unused vacation, reimbursements
of his outstanding expenses incurred and submitted in compliance with Company
policies and any other portion of his compensation earned through the
termination date.

 

In the event that Executive is terminated in connection with a Change of Control
(as hereinafter below), the Executive shall be entitled to a Change of Control
Severance (“CoC Severance”) in place of the standard Severance Amount described
above. In exchange for Executive signing and not revoking a general Release of
claims in a form acceptable to the Company, Executive shall be entitled to the
CoC Severance, payable in a lump sum within sixty (60) days following
Executive’s separation from service, which includes: (i) an amount equal to
twice Executive’s Base Salary in effect on the date of termination or separation
from service, and (ii) an amount equal to the cash portion of Executive’s target
annual bonus for the fiscal year in which the termination occurs (with it deemed
that all performance goals have been met at one hundred percent (100%) of budget
or plan) multiplied by one hundred fifty percent (150%). For a period of
eighteen (18) months, Executive may elect coverage for, and the Company shall
reimburse Executive for, the amount of his premium payments for group health
coverage, if any, elected by Executive pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”); provided, however, that
Executive shall be solely responsible for all matters relating to his
continuation of coverage pursuant to COBRA, including (without limitation) his
election of such coverage and his timely payment of premiums.

 

In the event of either a termination without cause or a termination in
connection with a Change of Control, and subject to Executive’s signing and not
revoking a Release as described above, all outstanding equity awards held by
Executive will be subject to full accelerated vesting as of the date of
termination. The exercise period shall also be extended to three (3) years from
the date of termination.

 

4

--------------------------------------------------------------------------------

 

 

C.     Related Provisions. The following terms, conditions and definitions shall
apply to the termination of Executive:

 

1.     “Termination Without Cause.” For purposes of Section IV.B above, a
termination without cause shall be deemed to constitute any termination of
Executive’s employment hereunder by the Company, or by Executive as set forth in
(b) below, other than a termination for cause as defined below. Notwithstanding
any contrary provision herein, it is understood that a termination without cause
also shall include a termination which:

 

(a)     occurs due to the death of Executive or to any physical or mental
Long-Term Disability that would prevent the performance of Executive’s duties
under this Agreement. For the purposes of this Agreement, a “Long-Term
Disability” shall mean a long-term disability that after consideration and
implementation of reasonable accommodations (provided that no accommodation that
imposes undue hardship on the Company will be required), renders or will render
Executive unable to perform his essential job functions for one hundred eighty
(180) days out of any three hundred sixty-five (365) -day period or for four
consecutive months. The determination of Executive’s Long-Term Disability shall
be made by Executive’s attending physician unless the Board disagrees with such
determination, in which case Executive’s Long-Term Disability shall be
determined by a majority of three physicians qualified to practice medicine in
the state of the Executive’s residence, one to be selected by each of the
Executive (or his authorized representative) and the Board and the third to be
selected by such two designated physicians;

 

(b)     is a Constructive Termination (as defined below) initiated by Executive.
“Constructive Termination” shall mean (i) any action by the Company that results
in a material adverse change in Executive’s authority, duties or
responsibilities taking into account the Company’s size, status, and
capitalization as of the date of the Notice required in Section E below; (ii)
any failure by the Company to comply with any provision of this Agreement; (iii)
a relocation of Executive’s principal place of employment more than thirty-five
(35) miles from its current location; (iv) any reduction in Executive’s base
salary or bonus opportunity other than a general reduction in Base Salary that
affects all similarly situated executives in substantially the same proportions;
or (vi) the failure of any successor-in-interest to assume all of the
obligations of the Company under this Agreement; or

 

(c)     occurs due to a Change of Control. A “Change of Control” means the
occurrence of any of the following events: (i) any sale or exchange of the
capital stock by the shareholders of the Company in one transaction or series of
related transactions where more than fifty percent (50%) of the outstanding
voting power of the Company is acquired by a person or entity or group of
related persons or entities; or (ii) any reorganization, consolidation or merger
of the Company where the outstanding voting securities of the Company
immediately before the transaction represent or are converted into less than
fifty percent (50%) of the outstanding voting power of the surviving entity (or
its parent corporation) immediately after the transaction; or (iii) the
consummation of any transaction or series of related transactions that results
in the sale of all or substantially all of the assets of the Company; or (iv) a
reverse merger; or (v) any “person” or “group” (as defined in the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) becoming the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act) directly or indirectly
of securities representing more than fifty percent (50%) of the voting power of
the Company then outstanding; or (vi) less than a majority of the current Board
of Directors are persons who were either nominated for election by the current
Board of Directors or were elected by the current Board of Directors.

 

5

--------------------------------------------------------------------------------

 

 

2.     “Termination For Cause.” Subject to the notice requirement as provided in
paragraph E below, for purposes of Section IV.B.2 (and Section IV.C.1) above, a
termination for cause shall be a termination of Executive’s employment hereunder
made:

 

(a)     by the Company, if Executive:

 

(i)     materially breaches any material terms of this Agreement which has
caused demonstrable injury to the Company;

 

(ii)     commits willful gross acts of dishonesty, fraud, misrepresentation, or
other acts of moral turpitude taken by Executive in connection with Executive
responsibilities as an employee provided that no act or failure to act shall be
considered “willful” under this definition unless Executive acted, or failed to
act, with an absence of good faith and without a reasonable belief that his
action, or failure to act, was in the best interest of the Company;

 

(iii)     is convicted of any felony or any crime involving moral turpitude
resulting in either case in significant and demonstrable harm to the Company; or

 

(iv) fails to achieve the stated milestones and tasks as requested in writing by
the Board of Directors, including but not limited to failure to perform, or
continuing to neglect the performance of duties assigned to Executive, which
failure or neglect will significantly and adversely affect the Company’s
business or business prospects and which failure is due to circumstances within
Executive’s reasonable control.

 

(b)     by Executive, unless such termination by Executive is for Constructive
Termination.

 

(c)     by the Company for any reason within ninety (90) days of Executive
commencing employment.

 

D.     Company Actions. All relevant determinations to be made by the Company
under paragraph C.2(a) above shall be made in the reasonable discretion of the
Board (or, if so delegated by said Board, by a committee of the Board), acting
in good faith, and, except as otherwise specified herein, shall be conclusive
and binding, but shall be subject to arbitration in accordance with Section V
below.

 

6

--------------------------------------------------------------------------------

 

 

E.     Notice and Remedy. The Executive cannot initiate a Constructive
Termination unless he has provided written notice to the Company (by mail,
email, or fax, to the last known address of the Company; said notice being
deemed given, if by mail, as of the earlier of four days after mailing or as of
the date when actually received, or, if by email or fax, when sent) of the
existence of the circumstances providing grounds for Constructive Termination
within 30 days of the initial existence of such grounds and the Company has had
at least 30 days from the date on which such notice is provided to cure such
circumstances. If the Executive does not terminate his employment within 30 days
after the expiration of the Company’s cure period, then the Executive will be
deemed to have waived his right to Constructive Termination with respect to such
grounds. All communications shall be sent to the address as set forth on the
signature page hereof, or to such other address as a party may designate by ten
days’ advance written notice to the other party hereto.

 

V.     ARBITRATION.

 

Any controversy or claim arising out of or relating to this Agreement, or the
breach thereof, or any of the rights, benefits or obligations resulting from its
terms, shall be settled by arbitration pursuant to the provisions of the
Confidentiality Agreement, attached hereto as Exhibit A.

 

EXECUTIVE HAS READ AND UNDERSTANDS THE ARBITRATION PROVISION OF THE
CONFIDENTIALITY AGREEMENT. EXECUTIVE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT,
EXECUTIVE AGREES TO SUBMIT ANY CLAIMS ARISING OUT OF, RELATING TO, OR IN
CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION,
PERFORMANCE, BREACH OR TERMINATION THEREOF TO ARBITRATION, AND THAT THE
PROVISIONS CONSTITUTE A WAIVER OF EXECUTIVE’S RIGHT TO A JURY TRIAL.

 

C.     No Duty to Mitigate. Executive is under no contractual or legal
obligation to mitigate Executive’s damages in order to receive the severance
benefits provided in this Agreement.

 

VI.     CODE SECTION 409A.

 

This Agreement is intended to comply with the requirements of Internal Revenue
Code Section 409A (“Section 409A”) and the Board and the Board committee will
interpret its provisions accordingly. If, at the time of Executive’s
termination, any stock of the Company is publicly-traded and the Company
determines that Executive is a “specified employee” within the meaning of
Section 409A of the Code at such time, then (i) the Severance Amount, or the CoC
Severance payment, as applicable specified herein (to the extent that they or it
are subject to Section 409A of the Code) will commence, or be paid as
applicable, on the earlier of (A) the first business day following expiration of
the six-month period measured from Executive’s separation or (B) the date of
Executive’s death and (ii) the installments that otherwise would have been paid
prior to such date will be paid in a lump sum when the salary continuation
payments commence. Any installment payments provided for in this Agreement shall
be, and shall be treated as, a series of separate payments for purposes of
Section 409A.Executive understands and agrees that the Company makes no
assurances with respect to the tax consequences arising as a result of this
Agreement and the payment of any tax liabilities or related penalties arising
out of this Agreement is solely and exclusively the responsibility of Executive,
without any expectation or understanding that the Company will pay or reimburse
Executive for such taxes or other items. Concerning any Section 409A taxes or
related penalties the Company will use its best efforts in good faith to reduce
or eliminate such tax liabilities or penalties including but not limited to a
delay of such payments the minimum time necessary to avoid tax liabilities or
penalties. If any payment is delayed pursuant to this paragraph on the date of
payment the Company shall pay in a lump sum all payments that otherwise would
have been paid during the period of the delayed payments.

 

7

--------------------------------------------------------------------------------

 

 

To the extent that any benefits or reimbursements pursuant are taxable to
Executive, any reimbursement payment due to Executive shall be paid to Executive
on or before the last day of Executive’s taxable year following the taxable year
in which the related expense was incurred. The benefits and reimbursements
pursuant to this Agreement are not subject to liquidation or exchange for
another benefit and the amount of such benefits and reimbursements that
Executive receives in one taxable year shall not affect the amount of such
benefits or reimbursements that Executive receives in any other taxable year.

 

VII.     LEGAL ADVICE.

 

Executive acknowledges that an opportunity has been afforded to Executive to
consult with legal counsel with respect to this Agreement and that no individual
representing the Company has given legal advice with respect to this Agreement.

 

VIII.     MISCELLANEOUS AND CONSTRUCTION.

 

Except as otherwise specifically provided herein, this Agreement:

 

A.     and any benefits or obligations herein may not be assigned or delegated
by Executive (but may be so assigned or delegated by the Company);

 

B.     together with Confidentiality Agreement and the Company’s equity
incentive plans, constitutes the entire agreement of the parties hereto and
supersedes in their entirety all prior representations, understandings,
undertakings or agreements (whether oral or written and whether expressed or
implied) of the parties with respect to the subject matter hereof. No future
agreements between the Company and Executive may supersede this Agreement,
unless they are in writing and specifically mention this Section VIII.B.;

 

C.      may be amended or modified only by a written amendment or modification
signed by the Company and Executive;

 

D.     is made in, and shall be construed under the laws of, the State of
California (with the exception of its conflict of laws provisions);

 

8

--------------------------------------------------------------------------------

 

 

E.     inures to the benefit of, and is binding upon, the permitted successors,
assigns, distributees, personal representatives, heirs and other
successors-in-interest to and of the parties hereto;

 

F.     shall not be interpreted by reference to any of the captions or headings
of the paragraphs herein, which captions or headings have been inserted for
convenience purposes only;

 

G.     shall be fully effectuated in accordance with its tenor, effect and
purposes by each of the parties hereto by executing such further documents or
taking such other actions as may be reasonably requested by the other party
hereto;

 

H.     shall be interpreted, as to its remaining provisions, to be fully lawful
and operative, to the extent reasonably required to fulfill its principal tenor,
effect and purposes, in the event that any provision either is found by any
court of competent jurisdiction to be unlawful or inoperative or violates any
statutory or legal requirement, and the balance of the Agreement shall be
interpreted as if such provision were so excluded and shall be enforceable in
accordance with its terms; and

 

I.     may be executed in more than one counterpart, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

 

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement as of
the day and year first above written.

 

 

COMPANY:

 

NOVABAY PHARMACEUTICALS, INC.

              By:   /s/ Paul Freiman     Name: Paul Freiman   Title: Chairman

 

 

EXECUTIVE:

              By:   /s/ Andrew D. Jones     Name: Andrew D. Jones        

Address:           

 

Telephone No. [Redacted]

 

E-mail: [Redacted]

 

9